Motion Granted; Abatement Order filed September 10, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00224-CV
                                  ____________

     PRABHAKAR GUNIGANTI, INDIVIDUALLY, THE GUNIGANTI
           CHILDREN'S 1999 TRUST, AND TRIPLE PG SAND
                 DEVELOPMENT, LLC, Appellants

                                        V.

             C & S COMPONENTS COMPANY, LTD, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-41323

                           ABATEMENT ORDER

      On September 4, 2015, appellants notified this court that the parties are
attempting settlement, and requested that the appeal be abated for completion of
the settlement. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 14, 2015. The appeal will be reinstated on this court’s
active docket at that time, or before, if the parties file a motion to dismiss the
appeal or other dispositive motion prior to October 14, 2015. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.